Exhibit REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this "Agreement") is made and entered into as of October 29, 2009, by and among Longwei Petroleum Investment Holding Limited, a Colorado corporation (the "Company") and the investors listed on the Schedule of Buyers attached hereto as Annex A and identified on the signature pages hereto (each, an “Investor” and collectively, the “Investors”). This Agreement is made pursuant to the Securities Purchase Agreement, dated as the date hereof among the Company and the Investors (the “Purchase Agreement”). The Company and the Investors hereby agree as follows: 1.Definitions.Capitalized terms used and not otherwise defined herein that are defined in the Purchase Agreement will have the meanings given such terms in the Purchase Agreement.As used in this Agreement, the following terms have the respective meanings set forth in this Section 1: “Delivery Date” means the date on which the Escrow Shares are required to be delivered to the Investors by the Make Good Pledgors pursuant to the Securities Escrow Agreement. “Advice” has the meaning set forth in Section 6(d). “Commission Comments” means written commentspertaining solely to Rule 415which are received by the Company from the Commission (and a copy of which shall have been provided by the Company to the Holders) to a filed Registration Statement which requires the Company limit the amount of shares which may be included therein to a number of shares which is less than such amount sought to be included therein as filed with the Commission. “Common Stock” means the common stock of the Company, no par value per share, and any securities into which such common stock may hereafter be reclassified or for which it may be exchanged as a class. “Dividend Shares” shall have the meaning set forth in the Certificate of Designation. “Effective Date” means, as to a Registration Statement, the date on which such Registration Statement is first declared effective by the Commission. “Effectiveness Date” means (a) with respect to the initial Registration Statement required to be filed under Section 2(a), the earlier of (i) the 150th day following the Closing Date and (ii) the fifth Trading Day following the date on which the Company is notified by the Commission that such Registration Statement will not be reviewed or is no longer subject to further review and comments, 1 (b) with respect to a Registration Statement required to be filed under Section 2(b), the earlier of: (i) the 60th day following the Filing Datefor any Registration Statement required to be filed under Section 2(b), and (ii) the fifth Trading Day following the date on which the Company is notified by the Commission that such Registration Statement will not be reviewed or is no longer subject to further review and comments; (c) with respect to a Registration Statement required to be filed under Section 2(c), the earlier of:(i) the 90th day following the date on which the Company becomes eligible to utilize Form S-3 to register the resale of Common Stock; and (ii) the fifth Trading Day following the date on which the Company is notified by the Commission that such Registration Statement will not be reviewed or is no longer subject to further review and comments, and (d) with respect to a Registration Statement required to be filed under Section 2(d), the earlier of: (i) the 90th day following the Delivery Date; provided, that, if the Commission reviews and has written comments to such filed Registration Statement that would require the filing of a pre-effective amendment thereto with the Commission, then the Effectiveness Date under this clause (d)(i) shall be the 120th day following the Delivery Date, and (ii) the fifth Trading Day following the date on which the Company is notified by the Commission that the Registration Statement will not be reviewed or is no longer subject to further review and comments, and (e) with respect to a Registration Statement required to be filed under Section 2(e), the earlier of: (i) the 90th day following the Delivery Date; provided, that, if the Commission reviews and has written comments to such filed Registration Statement that would require the filing of a pre-effective amendment thereto with the Commission, then the Effectiveness Date under this clause (e)(i) shall be the 120th day following the Delivery Date, and (ii) the fifth Trading Day following the date on which the Company is notified by the Commission that the Registration Statement will not be reviewed or is no longer subject to further review and comments. "Effectiveness Period" means, as to any Registration Statement required to be filed pursuant to this Agreement, the period commencing on the Effective Date of such Registration Statement and ending on the earliest to occur of (a) the second anniversary of such Effective Date, (b) such time as all of the Registrable Securities covered by such Registration Statement have been publicly sold by the Holders of the Registrable Securities included therein, or (iii) such time as all of the Registrable Securities covered by such Registration Statement may be sold by the Holders pursuant to Rule 144 as determined by the counsel to the Company pursuant to a written opinion letter to such effect, addressed and acceptable to the Company's transfer agent and the affected Holders. “Escrow Shares” shall have the meaning set forth in Section 4.11 of the Purchase Agreement. “Exchange Act” means the
